Citation Nr: 1130237	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected generalized anxiety disorder with depression.

2.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1963.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the RO.

In September 2009, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

The Board remanded the case to the RO in February 2010 for additional development of the record.


FINDINGS OF FACT

1.  The service-connected generalized anxiety disorder with depression is shown to be manifested by depressed moods, difficulty sleeping, anxiety and irritability that are productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment consistent with or even approaching reduced reliability and productivity are not shown.

2.  The service-connected disabilities combine to a rating of 60 percent and do not include a single disability ratable at 40 percent or higher.

3.  The service-connected disabilities in combination are not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability evaluation in excess of 30 percent evaluation for the service-connected generalized anxiety disorder with depression have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130 including Diagnostic Code 9400 (2010). 

2.  The criteria for the assignment of a TDIU rating on a schedular or extraschedular basis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

December 2005 and March 2006 pre-decisional letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations hereinabove.

In this regard, the letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also given general notice regarding how disability ratings and effective dates are assigned.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).

The service treatment records are associated with his claims file and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.


Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.321(a) , 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The rating criteria for rating mental disorders read as follows: 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

38 C.F.R. § 4.130 , Diagnostic Code 9400. 

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). 

GAF scores ranging from 71 to 80 reflects absent or minimal symptoms (e.g. mild anxiety before an examination), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

A psychiatric questionnaire completed in April 2005 by a VA psychiatrist contained an opinion that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to symptoms.  

The most prevalent psychiatric symptoms were those of feeling depressed, having an anxious mood, insomnia and forgetfulness.  

The psychiatrist also opined that the Veteran experienced total occupational and social impairment due to his symptoms and was unemployable due to his psychiatric symptoms.  

The psychiatrist noted that the Veteran did not display symptoms of gross impairment in thought processes or communication; persistent delsusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relative, own occupation, or own name.  

However, the Veteran did have symptoms listed as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, and recent events).  His psychiatric symptoms in addition to his medical problems resulted in the Veteran's total occupational and social impairment.  

In July 2005, the Veteran reported that he recently moved and had difficulty managing his frustration and anger since then.  He endorsed having mild irritability and sleeping difficulties with nightmares.  He denied a history of mania, obsessive thoughts, compulsive behavior and psychotic symptoms.  

The Veteran reported having a good support system.  He was active and enjoyed fishing, woodworking and painting.  His mood appeared slightly depressed, and his affect was tearful at times.  His speech was normal in rate, volume and tone.  There was no evidence of a thought disorder or suicidal or homicidal ideation.  His judgment and insight were intact.  A GAF score of 65 was assigned.

In October 2005, the Veteran reported being unable to feel emotions and having low energy, anhedonia, a depressed mood and difficulty sleeping.  His mental status evaluation was unchanged other than being less tearful and mildly constricted.  A GAF score of 60 was assigned.  

There was no significant change in his reported symptoms from March to October 2006.  The GAF scores of 60 and 58 were assigned.  

The December 2006 to January 2007 VA treatment records indicated that the Veteran complained of persistent anxiety that interfered with his concentration and made him physically restless.  He had intermittent depressed moods with feelings of guilt and decreased interests and denied suicidal or homicidal ideation.  Most of his days were spent shopping, visiting friends and family, and doing what his wife wanted to do.  He enjoyed staying busy and had an active lifestyle.  He had more difficulty at night when he had more time to think and have increased anxiety and guilt.  

On mental status evaluation, the Veteran was appropriately groomed, cooperative and anxious.  His speech had a normal rate, tone and volume.  The diagnosis was that of moderate major depressive disorder and generalized anxiety disorder; a GAF score of 58 was assigned.  

At a January 2007 VA examination, the Veteran reported that his medication helped him a lot and that, whenever he attempted to discontinue the medication, he felt his irritability and "short fuse" come back.  He reported retiring from his last job in August 1998 because he could not physically perform the work any longer.  His symptoms were daily and worse with social stressors.  The symptoms were mild to moderate in severity, and there had been no period of remission.  

The Veteran did not contend that his current unemployment was related to his mental disorder.  His social impairment was mild, and it was effectively treated with medication.  

The VA examiner indicated that the Veteran's mental status was within normal limits.  There was no impairment of thought process or communication, delusions or hallucinations, displays of inappropriate behavior, or suicidal or homicidal ideation.  

The Veteran was able to maintain minimal personal hygiene and perform basic activities of daily living.  There was no evidence of memory loss or impairment, obsessive or ritualistic behavior that interfered with routine activities, or irrelevant, illogical or obscure speech patterns.  His speech was normal in rate and flow.  

The Veteran denied having panic attacks or impaired impulse control, but did complain of primary mood symptoms including depression and irritability.  He denied anhedonia and was noted to be a family man who saw his grandchildren whenever he wanted.  He was anxious in the sense that he felt useless unless he stayed busy.  

The primary symptoms that bothered him were those of irritability and inability to get along with others, which affected him mostly in his relationship with his son-in-law for whom he cared.  The VA examiner assigned a GAF score of 62.  

The February to November 2007 VA treatment records show that he complained of increased anxiety and irritability.  He spent more time thinking about things and people who had made him angry over the years.  He got along well with his wife and used fishing as a means to deal with his anger.  He discussed a couple of incidents when he became angry and admitted that, once he calmed down, he could think more clearly and express his anger in more appropriate ways.  There was a little improvement with his medications as they decreased his level of anger.  He was also trying to learn more appropriate ways of handling his anger.  

On mental status evaluation, the Veteran was appropriately groomed; his mood was dysphoric; his affect was constricted; his thoughts were goal directed; his speech was normal in rate, tone and volume.  His judgment was intact, but his insight was limited.  A GAF score of 60 was assigned.  

A December 2007 VA treatment record noted that the Veteran denied having thoughts of suicide but admitted to having thoughts of harming himself.  

On mental status evaluation, the Veteran was dressed neatly and spoke with normal rate and volume.  He was logical, coherent and goal oriented.  He described his mood as depressed and denied suicidal or homicidal ideation, and there was no evidence of a thought disorder.  The assessment was that the Veteran was suffering from the frustration and dysphoria associated with failing to receive disability benefits.  He was given a GAF score of 65.  

A January 2008 letter from the Veteran's wife states that they have been married for 42 years and that his anger worsened after he retired from the post office.  She reported that the Veteran easily became upset and that, in recent months, she noticed that he drank wine and beer at night.  He was difficult to live with due to his changing moods and drinking.  

In April 2008, the Veteran was noted to appear well groomed and generally cooperative.  Both the Veteran and his wife indicated that he was less irritable and easier to live with now than before he started to take Citolopram.  He denied having thoughts of harming himself or others.  There was no evidence of perceptual aberrations or thought disorder.  He resumed fishing and was planning a trip.  

In November 2008, the Veteran was noted to be bright and engaged and spoke in a normal voice that was logical and coherent.  He continued to fish regularly with his grandchildren and played handball regularly.  He denied having thoughts of harming self or others.  A GAF score of 72 was assigned.  

A March 2009 VA treatment record noted the Veteran's recent recreational activities and an improvement in his irritability and mood since resuming one of his medications.  The assessment was that the Veteran had a goal of receiving 100 percent for his service-connected disability and that he was frustrated that he has failed to do so.  The focus of the therapy was to help him see and be grateful for the positives in his life instead of being consumed with what he would be able to do if he had more money.  A GAF score of 70 was assigned.  

On April 2009 VA examination, the Veteran was noted to have recently stopped taking one medication because he did not think it was helping.  His wife indicated that he had been more irritable in recent weeks.  He was logical, coherent and goal directed.  There were no thoughts of harming self or others.  There was no evidence of aberrations or thought disorder.  

The Veteran appeared as well groomed, polite and cooperative.  He denied any particular problems with sadness, and his irritability had improved a lot since he resumed taking his medication.  He discussed activities that he enjoyed and problems with his disability rating.  

The Veteran reported socializing with his family, but not liking people "knowing [his] business."  He spent his days with his grandchildren, fishing and shopping with his wife.  He enjoyed handball (although he would argue with his opponent), building things, and fishing.  

The Veteran had difficulty sleeping and reported getting irritable and sad because he was not as active as he would like.  He felt useless and had a difficult time relaxing.

On mental status evaluation, the Veteran was noted to be clean and appropriately dressed.  His attitude was cooperative, friendly, relaxed and attentive.  His affect was normal and his mood was good.  There was nothing remarkable about his speech, psychomotor activity  or thought processes or content.  There were no delusions, hallucinations, inappropriate behaviors, obsessive/ritualistic behaviors, panic attacks, or suicidal or homicidal thoughts.  His impulse control was good, and he had no episodes of violence.  His memory was intact.  Psychological testing was performed, but the results were considered to probably be invalid.  

The examining psychologist opined that there was no total occupational and social impairment due to mental signs and symptoms; that the symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school; and there was no reduced reliability and productivity due to mental disorder symptoms.  

However, there was noted to be an occasional decease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but with generally satisfactory functioning.

An April 2009 VA treatment record indicated that the Veteran was well groomed, polite and cooperative.  His speech was normal, logical, coherent and goal directed.  He spoke of activities he enjoyed.  A GAF score of 75 was assigned.  

In July 2009, the Veteran was noted to be clean and polite, but guarded.  He did not spontaneously offer any conversation and seemed irritated with the psychiatrist when asked about his behavior.  He denied having any problems, but did not engage as he had in the past and responded with one word answers.  He abruptly left the appointment.  A GAF score of 64 was assigned.  

An August 2009 VA treatment record indicated that the Veteran had not been seen in two months since he walked out of the psychiatrist's office because he "didn't like the ways he was talking."  It was noted that he was easily angered.

In October 2009, the Veteran reported for first time having "attacks" that he was unable to describe and had been occurring since service.  He reported that these attacks occurred every day and that, because of them, he was unable to do anything.  When pressed for more details he complained of "seeing double."  He became distronically downtrodden when describing this problem.  The Veteran was noted to be bright, engaged and very animated when describing a fishing story.  A GAF score of 68 was assigned.  

In November 2009, the Veteran was not considered a threat to self or others.  He participated appropriately in the interview process, and there was no evidence of an active thought or perceptual disorder.  His mood was reported as "ok," and his affect was flat with a restricted range.  He spoke normally, logically, and coherent.  A GAF score of 72 was assigned.  

In January 2010, the Veteran was noted to have some improvement in affect, lability and mood control issues.  His memory appeared improved regarding compliance and recordkeeping.  His mood continued to be anxious and secondarily dysphoric with a low suicide risk.  He was polite, cooperative, neat, bright and engaged.  He continued to fish and enjoy his grandchildren, although he was frustrated with his son-in-law for being more restrictive with the kids.  A GAF score of 70 was assigned.

In February 2010, the Veteran testified that he left his job at the post office in 1997 due to his service-connected disabilities.  His wife testified that he was depressed, angry and had trouble sleeping.

On June 2010 VA examination, the Veteran endorsed having muscle tension, crying spells, anhedonia, poor sleep, increased ruminations and worries, low energy, feeling restless and on edge, irritability and being easily fatigued.  These symptoms reportedly occurred all day every day and were severe in intensity.

From a social standpoint, the Veteran had been married for 45 year and had 3 grown children and 4 grandchildren.  His relationship with his wife was fine with minor disagreements.  The relationship with his children and grandchildren was good.  He reported having no close friends, although he had a lot of friends when he lived in New York.  He generally got along with people, but did not like it when they talked about their own problems.  

The Veteran enjoyed fishing and did some exercising and yard work.  He shopped as needed and helped with the chores.  Approximately once a week, he drank a bottle of wine.

On mental status evaluation, the Veteran was noted to be clean and appropriately dressed.  There was nothing remarkable about his psychomotor activity, speech, or thought process or content.  His attitude was cooperative, friendly, relaxed and attentive.  His affect was normal and his mood was good.  There were no delusions, sleep impairment, obsessive/ritualistic behaviors, panic attacks, inappropriate behaviors or homicidal thoughts.  

The Veteran did admit to having suicidal thoughts that were passive and without intent or plan.  His impulse control was good, and he had no episodes of violence.  He maintained minimum personal hygiene, and his memory was normal  Psychological testing was conducted, but yielded invalid results as scores were highly consistent with probable malingering.  

The examiner commented that there was no total occupational and social impairment due to mental disorder signs and symptoms; reduced reliability and productivity due to mental disorder symptoms; or occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms with generally satisfactory function.  

However, there were mental disorder signs and symptoms that were mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Given the Veteran's reported symptoms, the examiner was unable to determine the true functional impairment without resorting to mere speculation.  

A June 2010 VA treatment record noted that the Veteran was neat, polite, cooperative, bright and engaged.  He described a recent fishing experience with great enthusiasm.  His speech was normal, logical, coherent and goal oriented.  He was doing well and denied any thoughts of harming self or others.  A GAF score of 73 was assigned.  

A September 2010 VA treatment record indicated that the Veteran was engaged, polite and cooperative.  He discussed a recent disagreement with his son-in-law over how the grandchildren were treated that resulted in a family schism, which had been upsetting.  

However, the Veteran was well composed and confident that the situation would heal in time.  He spoke normally, logically, coherently and in goal-directed manner.  He denied having thoughts of harming self or others.  There was no evidence of perceptual aberration or thought disorder.  A GAF score of 72 was assigned.

Based on a careful review of the record, the Board finds that the service-connected psychiatric disability picture is shown to have been stable throughout the appeal and that separate ratings are not assignable.  

Throughout the appeal, the Board finds that the service-connected disability picture is not shown to have been productive of a level of impairment that would warrant the assignment of a rating greater than the current 30 percent. 

On this record, there is no evidence of circumstantial, circumlocutory, or stereotyped speech.  Instead, he was consistently shown to have no abnormality in his speech (see VA examinations in January 2007, April 2009, and June 2010, and a November 2008 treatment record).  

The Veteran is not shown to have panic attacks more than once a week.  Although panic attacks were noted in April 2005, it was also noted that these occurred weekly or less.  Significantly, all of the VA examinations have indicated that he denied having any panic attacks.  

The Veteran is not shown to have impairment of short or long-term memory.  His memory and thinking repeatedly did not reflect any significant impairment (see VA examinations in January 2007, April 2009, and June 2010).

There was no evidence of impaired judgment as records in 2005 and 2007 note that his judgment was intact.

The Veteran did not appear to have any significant difficulty in establishing and maintaining effective relationships.  He repeatedly indicated that he had a good relationship with his family and did not consider the occasional difficulties with his son-in-law to be significant and believed any problems would be repaired over time.  He also indicated that he enjoyed playing handball and fishing.  At one point he indicated that he did not have any friends after he moved; however, he previously reported that he had a lot of friends prior to moving.  On the January 2007 VA examination, it was noted that he was only mildly impaired socially.

The Veteran did appear to have problems with anger, irritability and periods of intermittent depressed mood, but these symptoms did not produce behavior that would be consistent with reduced reliability and productivity.  

The record showed that the Veteran regularly took his grandchildren to the bus stop and maintained an active lifestyle.

Significantly, the VA examiners and the psychiatrist who completed a questionnaire in 2005 noted that the Veteran's psychiatric disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks, but it was not productive of occupational and social impairment with reduced reliability and productivity due to psychiatric signs and symptoms.  

They also indicated that he did not have occupational and social impairment with deficiencies in most areas or total occupational and social impairment due to the service-connected psychiatric disability.  

The Veteran's primary symptoms were identified as intermittent depression and mood, anxiety, sleep difficulty, and irritability that were mild to moderate in severity and more consistent with a 30 percent rating.

The Board also considered the GAF scores, which ranged between 58 and 75 throughout the appeal.  To the extent that some scores were in the moderate range from 58 to 60, the Board finds that they are still consistent with the 30 percent rating.  

At the times that these scores were noted, the Veteran appeared to function satisfactorily and was mostly affected by intermittent depressed mood with increased symptoms at night and anger issues, which he dealt with in appropriate ways.  Thus, it seems as though his symptoms only decreased his functioning occasionally.

The Board also notes that the Veteran's medication was shown to improve his symptoms, and he appeared to have a worsening of symptoms were on occasions when he was off his medication for brief periods of time.

Furthermore, the record shows that the Veteran remained active, shopped with his wife, enjoyed activities and time with family, and was described as polite, cooperative, bright and engaged.

Accordingly, on this record, a rating higher than the current 30 percent for the service-connected generalized anxiety disorder with depression is not assignable at any time during the period of this appeal.  Thus, the benefit-of-the-doubt doctrine is not for application, and the claim for increase must be denied.

The Board's considered whether referral for evaluation for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board must address whether a particular case should be referred to the Director of VA's Compensation and Pension Service such initial consideration.

The threshold factor for extraschedular consideration is whether the evidence before VA presents such an unusual or exceptional disability picture so that the established rating criteria are rendered inadequate for the purpose of compensating the Veteran for his service-connected disability.

Initially, the demonstrated level of severity and symptomatology referable to the service-connected disability must be compared to the criteria established in Rating Schedule.  

If the criteria reasonably describe the demonstrated disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In the present case, both the Veteran's psychiatric symptomatology and the severity of the service-connected disability are reasonably addressed in schedular framework created to facility the payment of VA compensation.  

The symptoms of the service-connected psychiatric disability are shown to be mild to moderate in severity and such symptoms are contemplated in the range of available ratings.  There are also no manifestations shown that are not considered consistent with the criteria.

Since there is no aspect of the service-connected disability outside the scope of the rating criteria, the disability picture is not considered to be unusual or exceptional.  

Thus, the Board finds that referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2010) is not warranted in this case.


TDIU

A total disability rating based on individual unemployability may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional cases, an extraschedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

Here, the service-connected disabilities consist of a psychiatric disability (rated 30 percent), a right knee disability (rated 10 percent), another right knee disability (rated 10 percent ), a right ankle disability (rated 10 percent), tinnitus (rated 10 percent), hiatal hernia (rated 10 percent), and bilateral hearing loss (rated 10 percent).  The combined rating for the service connected disabilities is 60 percent.

Since the percentage requirements of 38 C.F.R. § 4.16(a) are not met, the Board must consider whether the claim for TDIU under 38 C.F.R. § 4.16(b).

Pursuant to 38 C.F.R. § 4.16(b), all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are to be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  As such, the Board must determine whether the Veteran is unemployable by reason of service-connected disabilities.

In support of his claim is an April 2005 opinion that states the Veteran is unemployable due to psychiatric symptoms and medical problems.  However, the physician did not indicate any significant impairment due to the service-connected psychiatric disability or identify any medical condition that caused the reported unemployability.  

Notably, the Veteran's VA treatment records list a number of medical conditions that are not service connected.  Due to the lack of specificity and the relatively high level of functioning noted by the physician, the probative value of this opinion is diminished.  

Against the claim are several opinions provided by VA examiners that were obtained to determine whether service-connected disability precluded him from working.

The June 2010 VA examiner opined that the Veteran's unemployability was not caused by or a result of his generalized anxiety disorder.  The rationale was that there was an indication that the reported symptoms were exaggerated and that the Veteran had a GAF score of 75, indicating no significant impairment in functioning.  

The opinion was based on review of the claims file to include treatment records, clinical evaluation, a review of recent research, psychological testing, and SDM-IV diagnostic criteria.  

A June 2010 VA examination that evaluated the service-connected hiatal hernia contained the opinion that this disability had no significant effect on the Veteran's usual occupation.  

A June 2010 VA joints examination contained the opinion that it was less likely than not that the service-connected hiatal hernia and knee and ankle disabilities prevented the Veteran from being employable.  

The rationale was that the hiatal hernia caused heartburn symptoms only when he did not take his reflux medication and that the Veteran was ambulatory with braces and walking sticks.  
Although the service-connected knee and ankle disabilities prevented him from doing physical labor, he opined that the Veteran was still capable of performing sedentary office tasks.  

The June 2010 VA opinion by an audiologist was that it was less likely as not (less than a 50 percent probability) that the service-connected hearing loss and tinnitus were sufficient enough to render the Veteran unable to obtain and maintain substantially gainful employment.  

The rationale was that the Veteran's hearing showed a high frequency hearing loss with good speech recognition.  

Although the Veteran reported difficulty understanding speakers with his hearing aids, he had means to reduce the interference he had from tinnitus.  She also  stated that most occupations do not set physical requirements for hearing.

Given that the examiners reviewed the claims file and provided rationales, the Board finds that the opinions offered by the VA examiners, who essentially opined that the individual disabilities did not render the Veteran unemployable, are more probative on the question of employability.  

In rendering this decision, the Board notes that consideration cannot be given to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

As the evidence shows that the Veteran is not unemployable due to the service-connected disabilities, a preponderance of the evidence is against the claim.  Thus, on this record, a total compensation rating based on individual unemployability, on a schedular or extraschedular basis, is not warranted.  



ORDER

A rating in excess of 30 percent for the service-connected generalized anxiety disorder with depression is denied.

A total rating based on individual unemployability by reason of service-connected disability is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


